Citation Nr: 1409435	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension with left ventricular hypertrophy.

2.  Entitlement to an effective date prior to May 23, 2008, for service connection for tinnitus.

3.  Entitlement to an initial compensable rating for dry eye syndrome and exophthalmos.
REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney at Law

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1979 to March 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in November 2008 and in June 2010 of Department of Veterans Affairs (VA) Regional Offices (RO).  

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in January 2014, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA). 

The claim for an earlier effective date for service connection for tinnitus and the claim for increase for the eyes is REMANDED to the RO via the Appeals Management Center  in Washington, DC.

FINDING OF FACT

Hypertension with left ventricular hypertrophy had onset in service.


CONCLUSION OF LAW

The criteria for service connection for hypertension with left ventricular hypertrophy are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the claim of service connection is granted, VCAA compliance need not be addressed further.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 and § 1131. 

To establish direct service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  




Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The service treatment records show that in September 1990 an electrocardiogram was abnormal with probable left ventricular hypertrophy or ischemia.  The blood pressure reading was 102/60.  


In October 1990, blood pressure was 110/70.  In August 1991, blood pressure was 110/80.  In March 1995, the blood pressure reading was 130/80.  On retirement examination in December 1996, the Veteran stated that since 1990 he had had problems with high blood pressure.  Blood pressure was 140/88.

After service private medical records show that hypertension was diagnosed in February 2007.  In January 2009, the impression was left ventricular hypertrophy and left atrial enlargement by echocardiogram.  

On VA examinations in September 2008 and in October 2009, the diagnosis was hypertension with left ventricular hypertrophy.  On the VA examination in September 2008, the VA examiner stated that left ventricular hypertrophy was due to hypertension.  The VA examiner stated that hypertension was not caused by or the result of service, because there was no diagnosis of hypertension in service or symptomatology (blood pressure readings) in service meeting the criteria for a diagnosis of hypertension.  The VA examiner in October 2009 stated that the question of whether hypertension with left ventricular hypertrophy was related to service could not be resolved without mere speculation.

In January 2014, the Board obtained an opinion from a VHA medical expert, a cardiologist, addressing the question of the likelihood that hypertension or left ventricular hypertrophy was a continuation of probable left ventricular hypertrophy shown by electrocardiogram in service or the development of new and separate conditions after service.  

After a review of the record, the VHA expert noted that the Veteran had a long-standing history of well-controlled and treated hypertension and that high blood pressure, 150/92, was first recorded in 1984 in service.  






The VHA expert stated that while there were several entries regarding abnormal electrocardiograms (ECG) the first ECG in 1990 revealed no left ventricular hypertrophy, however, there were T-wave inversions.  The first evidence of LVH by voltage criteria appeared on an ECG in 2007.

The VHA expert expressed the opinion that the Veteran had been hypertensive since 1984, and he had been treated appropriately with anti-hypertensive medications with well controlled systolic and diastolic pressures.  The VHA expert stated that ECGs have shown T-wave inversions since 1984 and left ventricular hypertrophy since 2007.  The VHA expert stated that left ventricular hypertrophy was not a primary disease, but sequelae of the long-standing and well-treated hypertension.

The VHA expert states that hypertensive symptoms were present in service and links the left ventricular hypertrophy to the hypertension.  The opinion of the VHA expert is clearly favorable to the claim and the opinion is persuasive evidence to support the claim.  

As for the opinion of the VA examiner in September 2008 the opinion does not account for the ECG changes in service, which were read as abnormal with probable left ventricular hypertrophy.  The VA examiner in October 2009 was unable to render an opinion.  The opinions of the VA examiners are less probative and are outweighed by the persuasive opinion of the VHA expert. 

As the medical evidence in favor of the claim is more persuasive than the medical evidence against the claim the Veteran prevails and no further discussion of other legal theories of service connection is necessary. 


ORDER

Service connection for hypertension with left ventricular hypertrophy is granted.


REMAND

In a rating decision in November 2008, the RO granted service connection for tinnitus and assigned a 10 percent rating effective May 23, 2008.  In a statement of October 2009, the Veteran timely filed a notice of disagreement with the effective date.  

In a rating decision in June 2010, the RO granted service connection for dry eye syndrome and exophthalmos and assigned an initial noncompensable rating.  In a statement of May 2011, the Veteran timely filed a notice of disagreement with the initial rating. 

As the Veteran has not withdrawn the notice of disagreement with respect to either claim and as the RO has not yet issued a statement of the case addressing either claim, the Board is required to remand the claims.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action: 

Furnish the Veteran and his attorney a statement of the case, addressing the claim for an earlier effective date for the grant of service connection for tinnitus and the claim for increase for dry eye syndrome and exophthalmos.  

The Veteran must still timely file a substantive appeal following the RO's issuance of a statement of the case, in order to perfect an appeal of a claim to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


